Case: 12-50704       Document: 00512202865         Page: 1     Date Filed: 04/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 9, 2013
                                     No. 12-50704
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DAVID LEE DORAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:12-CR-78-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       David Lee Doran appeals the 60-month within-guidelines sentence
imposed by the district court following his guilty plea conviction for possession
of a firearm by a convicted felon. He argues that the sentence is greater than
necessary to effectuate the sentencing goals of 18 U.S.C. § 3553(a) and that the
district court abused its discretion in imposing the sentence in view of his cancer
and the policy considerations of U.S.S.G. § 5H1.4. He also asserts that the
seriousness of his crime was mitigated by his motive for committing it.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50704     Document: 00512202865      Page: 2   Date Filed: 04/09/2013

                                  No. 12-50704

      The 60-month within-guidelines imposed by the district court is entitled
to a presumption of reasonableness. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). The record reflects that the district court considered the
nature and circumstances of the offense and the history and characteristics of
the defendant. See § 3553(a)(1). Doran’s arguments do not establish that the
district court committed any error of judgment in balancing the sentencing
factors. See United States v. Gomez–Herrera, 523 F.3d 554, 565-55 (5th Cir.
2008). Nor has Doran shown that his health issues mandated a lower sentence
under the precedent of this circuit. See, e.g., United States v. Rodriguez, 523
F.3d 519, 526 (5th Cir. 2008) (determining that a lesser sentence was not
warranted for a defendant who suffered from sickle cell amenia, Hepatitis C,
blackouts, and upper respiratory illness); United States v. Castillo, 430 F.3d 230,
240-41 (5th Cir. 2005) (holding that defendant’s HIV-positive status did not
constitute an extraordinary medical condition warranting a lesser sentence);
United States v. Winters, 105 F.3d 200, 208-09 (5th Cir. 1997) (holding that
defendant’s sarcoidosis, a chronic inflammation of multiple organs, was not an
exceptional medical condition requiring a lesser sentence). His disagreement
with the propriety of the sentence imposed and with the district court’s weighing
of the sentencing factors does not suffice to rebut the presumption of
reasonableness that attaches to his within-guidelines sentence.                See
Gomez-Herrera, 523 F.3d at 565-66; Rodriguez, 523 F.3d at 526.
      AFFIRMED.




                                        2